Bell, J.
This ease raises the question of the effect of a decree of alimony upon the rights of property of the divorced parties, and of the construction and effect of the decree in the case before us, in the state of facts existing in it, and of the rights of action of the party to whom alimony has been decreed in this case. The statute which confers the power to decree alimony upon this court, is correctly stated in the plaintiff’s argument. This power, as it has been construed, and, as we think, it should be construed, is very broad and comprehensive. Their decree, restoring to the wife her property, has been regarded as revesting her estates and property in her alone, as she held them before marriage, and as annulling and cancelling absolutely all right and claim of the husband. Their decree assigning to the wife any part of the estate of her husband has been regarded, in the case of real estate, as divesting the right of the husband, and vesting the entire interest and right in the wife, by the mere force of the decree, constituting her tenant in fee, or for life in 'possession, as effectually as the same could be done by any conveyance of the husband himself; in the case of chattels personal, depriving the husband of all his right, and vesting the entire title in them in the wife, as the same had been previously held by the husband; and, in the Case of choses in action, divesting the husband’s rights of *459action, and vesting the same in the wife, with all the remedies to which the husband was entitled. Where the husband is ordered by a decree to pay a sum of money to the wife, the effect of the decree is not to change the title of any specific property, nor to give to the wife any interest therein, and the order of the court is to be enforced, like any other executory order of the court, by process of execution, or of contempt, as the case may require. It creates a right, like ordinary judgments for debt or damages, in the party recovering it, to obtain payment by due process of law. But the case is otherwise where the wife’s property is restored, or some of the husband’s property is assigned to her; Such a decree is not executory; it is at once, by force of law, fully executed. The property passes by force of the decree. Process may be issued to carry the decree into effect, if it becomes necessary, but such process, like all writs of possession, rest upon the idea that the right of the party to the property has been established and appears of record, so as to entitle the party to ask the aid of the proper officers, to put down any resistance to their rights as thus ascertained.
It is suggested, in the argument for the defendant, and may be regarded, perhaps, as the chief point in the argament, that the operation of an assignment of property by the court, in this case, is the same as that of an assignment by the party, and that it cannot have any greater effect; but, we think, this idea is not supported by the reason of the case, nor by the views of the court, as heretofore understood. The difference is, perhaps, not material, except in cases where rights of action are involved. By the general rules of the common law, choses in action were not transferable by the act of the party, and, in many cases, down to our time, though the equitable right of an assignee is recognized and protected even in courts of law; yet the common law principle is so far regarded that no action can be maintained by the assignee, in his own name, the assignor being, at law, regarded as alone entitled to maintain an action. But *460assignments by act of the party were far from being the only modes by which property could be assigned or transferred. There were many cases where property and rights of prop» erty were transferred by act of law, and many eases where the choses in action thus transferred, were governed by rules entirely different from those adopted in cases of assignments by the party. The wife’s chattels and choses in action are at once by law vested in the husband, and, in many cases, he may at once bring actions in his own name.
The;same kinds of property of a person deceased become vested in the administrator, by the legal effect of his appointment, and he may maintain actions in his own name, in all cases, and, in many cases, in his own right, without referring to his representative character.
The estate, which has passed by a decree of the court of probate to an administrator, may be again divested, and vested anew in anew administrator, by a decree of the same court, removing the former, and appointing another, and the administrator, thus newly appointed, is regarded as the representative, not of the administrator, who has been removed, but of the original intestate. He may commence actions in his own name, without referring to his predecessor.
The estate of all kinds of a bankrupt passes by a decree of bankruptcy, and the appointment of an assignee at once transfers the bankrupt’s property to the assignee, without any transfer by the bankrupt, and the assignee may maintain any action, in his own name, for the recovery of any property or rights of the bankrupt, which have thus become vested in him.
It is to assignments of this class, and not to assignments made by the party, that, in our judgment, assignments of property as alimony should be compared. And as a beneficial statute like this should be liberally expounded, so as to carry into effect, most fully and completely, the design of the Legislature, we think there can be no doubt that the wife, to whom alimony has been assigned, should be deemed to *461have the fullest exercise of all the rights allowed by law in any given ease, to any class of assignees deriving their titles by acts of the law, and this, we apprehend, has always been so understood in our courts.
In the present case, the assignment was obviously made upon the idea that the money deposited by the father in the care of his son, remained, at the time of the decree, in the possession of the son, with the exception of a part, which had been by him paid out in good faith for the father’s use. From the general terms used, it would seem that the precise amount intended to be assigned to the wife was not known; but we think no valid exception can be made to the decree on this account, since the amount could be readily ascertained. It is now suggested that the money intended to be assigned did not remain in fact in the hands of the son, but had been previously converted to his own use, so that the object of the assignment had ceased to exist. If this should prove to be the case, which does not appear by the case to be so, it would be with great reluctance that the court would come to the conclusion that their assignment of alimony had thus been defeated by the unauthorized and wrongful act of a third person, though we think there can be no doubt of the power of the court to supply the defect, by a supplementary decree. The power of the court to assign the husband’s right of action for the tortious conversion of this property, is as clear as the right to assign the specific property; and if, on examining the terras of the decree, the language is found suitable to transfer the claim of the husband for the money, as well as the money itself, the court will, without hesitation, give it that construction which, upon the state of facts then shown to exist, will render the decree effectual. Upon such an examination of the terms of this decree, we think the language broad and comprehensive enough to carry all the rights of the husband to this money, as well as the money itself. “ Ail the money in the hands of A.,” is a common *462expression, not only for the money specifically deposited, but for all rights to recover money, whatever may be the nature of the party’s claim. A bequest of all my money in such a bank, or an assignment in the same terms, we think would not only pass the title to a special deposit, but the title to receive the amount of money deposited generally, which is at once mixed with the funds of the bank, and cannot be reclaimed specifically; but the liability of the bank may be discharged by the payment of any money of equal value. Indeed, this seems to be the impression of the plaintiff’s counsel, when he contends that this assignment ought rather to be regarded as applying to the claim for the money than to the specific property. We are therefore of the opinion that by the assignment in this ease, the specific money referred to, if it then existed as such, was transferred to the plaintiff, and if it had ceased to exist in specie, all the right of the husband to recover the value of the money by action passed to her, and all his remedies, whether by action of debt, assumpsit or trover.
The facts and dates upon which the plaintiff’s right to maintain this action depends, do not distinctly appear in the case, and are to be made out by inferences and presumptions, as often happens in agreed cases, where it sometimes seems as if the experiment was to ascertain upon how small an amount of facts a judgment could be obtained.
It is distinctly stated that the money deposited with the defendant, excepting a part properly expended for the depositor’s use, has been, at some time not stated, converted to the defendant’s use. Upon the date of this conversion the plaintiff’s right of action may, in certain events, and in certain aspects of the case, depend. If, for example, the conversion occurred after this money was assigned as alimony to the plaintiff, the action, so far as it depends upon the fact of a conversion, is maintainable ; and no demand was necessary to be shown, because a demand is material only as evidence of a conversion.
*463If, however, it appeared that the conversion occurred before the assignment of the money as alimony, the alternative that the action could not be maintained, would not necessarily be true. In the cases of assignments by act of law, it is generally true that the assignee may maintain any action necessary for the recovery of the rights acquired by the assignment, in his own name. The husband may maintain assumpsit for money of the wife received by the defendant before the marriage, in his own name, or in his own and his wife’s name. Saund. P. & E. 567; 1 Chitt. Pl. 17.
The executor or administrator may maintain an action of assumpsit for money of the deceased, received by the defendant before his death, in his own name. Brandon v. Pate, 2 H. B. 310; Webb v. Russell, 3 D. & E. 393. Or trover for his goods converted before his decease. Russel’s case, 5 Co. 57; Rutland v. Rutland, Cro. El. 377; Snider v. Croy, 2 Johns. 227; Towle v. Leavitt, 6 Mass. Rep. 395.
And the assignee in bankruptcy may support assumpsit for money of the bankrupt, which came to the defendant’s hands before the bankruptcy. 1 Saund. P. & E. 198; Kitchen v. Campbell, 3 Wilson 307; Vernon v. Hanbury, 2 D. & E. 113; Vernon v. Anson, 2 D. & E. 287. And trover lies for the assignee to recover for goods which the defendant has converted to his own use, whether before or after the bankruptcy, or which remain in specie. Bloxam v. Hubbard, 5 East 407; Cummings v. Roebuck, Holt’s Cases 172; 1 Saund. P. & E. 199.
We are unable to discover any reason why the wife to whom alimony has been assigned, consisting in a right of action for property of the husband, converted by a wrongdoer, may not maintain assumpsit or trover in her own name, to recover the amount of the claim so assigned, which would not apply with equal force in the case of a bankrupt’s assignee.
In the cases of the husband, the executor, administrator or assignee, the plaintiff must allege the indebtedness to the *464wife, the deceased, or the bankrupt, or the conversion of their property, and by a proper description of his representative character, or other suitable allegations, show his right to maintain the action. 2 Ch. Pl. 49, 51, 55, 325, 326, 328.
And in consistency with the general principles of law, it would be necessary that a wife who should declare in such a case, where the right of action was complete before the assignment of alimony, should allege her character as late wife of her husband, the indebtedness to the husband, or the conversion of the property, pending the marriage, the divorce, and the assignment to her of the husband’s right to the property.
In the present case, nothing appears as to the form of the declaration in this respect. Though from the manner in which the case is stated, it would seem probable that the declaration is in the usual general form of a declaration for money had and received, adapted to the ease of a debt due to the plaintiff. In a case of doubt like the present, it would seem proper to allege the cause of action in both modes. If that is not done, there would seem no valid objection to an amendment which would obviate any objection for that cause.
A further question arises in this ease, in relation to the necessity of a demand by the plaintiff, and the sufficiency of the proof stated in the case to show a demand. In general, no right of action accrues in any case against a depositary, unless there has been some wrongful conversion, or loss by the gross negligence of the bailee, until after a demand made upon him, and a refusal by him to re-deliver the deposit. A demand and refusal is ordinarily evidence of a conversion, unless the circumstances constitute a just excuse or justification of the refusal. Story Bail. § 107. The breach of contract consists in a refusal to return the property, either express or implied. If he still holds the property in a state to be delivered, he cannot be put in the wrong, till a demand is made upon him.
*465In the present case, if the deposit should be found to be of specific money to be returned in specie, the depositor would have a complete right of action, whenever the depositary should have disabled himself to complete his contract, by a conversion of it to his own use. If the deposit was general, and to be returned only in money of equal value, the property in the money deposited passed at once to the depositary ; he had the right to use it for his own purposes, and there could be no wrongful conversion by any such use. But whether the deposit was general or special, if the depositary, upon a demand, or without, should refuse to return the deposit, the contract would be broken, and no further demand could be required. If, then, before the assignment the defendant’s contract had been broken in either of these ways, it cannot be necessary for this plaintiff to show any further demand or refusal. But, on the contrary, if the defendant’s contract was unbroken at the time of the assignment, the plaintiff must show a subsequent breach, either by a conversion of the property, or by a demand and refusal.
If a demand and refusal should be necessary, the commencement of the former suit hardly seems to us a suitable or sufficient demand. A demand is not the only or the essential thing to be proved. The refusal to perform his duty, as a depositary, is the foundation of the action. A suit is a claim for damages, on the ground that a party has already broken his contract, and not a request to perform. It gives no opportunity for performing it, but, on the contrary, assumes that the day of the performance is passed. It furnishes no evidence beyond the assertion of the party, that the defendant has failed or refused to execute his contract.
The court, then, being of opinion that the plaintiff may maintain this action upon a proper declaration and proof of a demand and refusal of the money, the case must consequently stand for trial, according to the agreement of the parties.